DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed September 27, 2021.  Claims 1-2 and 11 are amended.  Claims 1-19 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2020/0326596) in view of Jang et al (US 2017/0082896).
Regarding claim 1, Wang discloses a display panel comprising a first display panel 120, a quantum dot layer 130, and a second display panel 110; wherein the first display panel is disposed opposite to the second display panel, and the quantum dot layer is disposed on a side of the first display panel facing the second display panel; wherein the quantum dot layer 130 comprises a resin system formed by mixing red and 
Wang generally teaches that the green luminous material 130b can include “nanocrystalline semiconductor materials or quantum dot materials, and materials thereof include, but not limited to, cadmium selenide (CdSe)” (see para [0026]), but does not specifically teach the material 130b include a combination of one or more of ZnCdSe2, InP, and Cd2SSe.  However, green luminous material including a combination of one or more of ZnCdSe2, InP, and Cd2SSe is well-known in the art (Official Notice) and specifically taught in Jang (see Jang, at least paragraph [0124]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the green luminous material 130b in Wang include a combination of one or more of ZnCdSe2, InP, and Cd2SSe as taught by Jang in order 
Wang does not specifically teach disposing a light diffusion particle layer above or below the quantum dot layer 130.  However light diffusion layers are well-known in the art (Official Notice) and specifically taught in Jang (see Jang, at least Figure 15 and paragraph [0293]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to dispose a light diffusion layer above or below the quantum dot layer in Wang as taught by Jang order to distinctly diffuse the light prior to being converted by quantum dot layer 130a,130b or alternatively to distinctly diffuse the light after being converted by quantum dot layer 130a,130b for a more uniform light distribution across the display free of bright and dark spots.  
Regarding claim 2, Wang discloses a first display panel 120, a quantum dot layer 130, and a second display panel 110; wherein the first display panel is disposed opposite to the second display panel and the quantum dot layer is disposed on a side of the first display panel facing the second display panel; wherein constituent materials of the quantum dot layer comprise a luminous core and light diffusion particles 103c, the luminous core comprises a green luminous material 130b and a red luminous material 130a, the red luminous material is a combination of one or more of CdSe, Cd2SeTe, and InAs (see at least para [0026] which teaches red luminous material 130a can include cadmium selenide CdSe), the light diffusion particles 130c are non-luminous materials with light diffusing effect, which are inorganic nanoparticles with a refractive index greater than 2.0 (see at least para [0026] which teaches light diffusion particles 
Wang generally teaches that the green luminous material 130b can include “nanocrystalline semiconductor materials or quantum dot materials, and materials thereof include, but not limited to, cadmium selenide (CdSe)” (see para [0026]), but does not specifically teach the material 130b include a combination of one or more of ZnCdSe2, InP, and Cd2SSe.  However, green luminous material including a combination of one or more of ZnCdSe2, InP, and Cd2SSe is well-known in the art (Official Notice) and specifically taught in Jang (see Jang, at least paragraph [0124]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the green luminous material 130b in Wang include a combination of one or more of ZnCdSe2, InP, and Cd2SSe as taught by Jang in order provide a “nanocrystalline semiconductor material” as stated in para [0026] that is common and accessible while achieving the desired wavelength color conversion. 
Regarding claim 3, the panel in Wang further comprises a frame adhesive 150a, wherein the frame adhesive is disposed between the quantum dot layer 130 and a non-display region of the second display panel 110, and a gap layer is provided between the quantum dot layer and a display region of the second display panel (see at least Figure 1 and paragraph [0029]).  
Regarding claim 4, Wang generally teaches a filler layer, wherein the filler layer is disposed above the quantum dot layer 130 and corresponding to the display region of the second display panel (see at least Figure 1 and para [0030] which teaches that the air gap formed by adhesive frame 150a can be filled with a filler layer), but does not 
Regarding claim 5, the display panel in Wang can further comprise a refractive layer (see at least para [0030] which teaches air gap formed by adhesive frame 150a can be filled with a filler layer which inherently refracts at least a portion of the light exiting quantum layer 130), wherein the refractive layer is disposed above or below the quantum dot layer (see at least Figure 1 and paragraph [0030]).
Regarding claim 6, the refractive layer in Wang is further disposed on a side of the quantum dot layer (see at least Figure 1 and paragraph [0030]).
Regarding claims 7-8, Wang does not specifically teach that the refractive layer have a refractive index less than the first and second display panels 110,120 in the range of 1.0 and 1.4.  However, layers in the claimed index of refraction range are well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at time the invention was made to specify that the refractive layer be in the claimed index of refraction range in order to prevent TIR and increase the brightness and efficiency of the device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).
Regarding claim 9, the quantum dot layer 130 in Wang comprises a resin system formed by mixing red and green quantum dots materials 130a,130b, or a resin system 
Regarding claim 10, Wang generally discloses a light diffusion particle layer (formed by light diffusion particles 130c integrated with quantum dots, or alternatively light diffusion particles 130c can separated from the quantum dots into their own layer as show in Figure 3 and discussed in paragraph [0036]), but Wang does not specifically teach disposing the light diffusion particle layer above or below the quantum dot layer.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to disposed the light diffusion particle layer 130c above or below the quantum dot layer in order to distinctly diffuse the light prior to being converted by quantum dot layer 130a,130b or alternatively to distinctly diffuse the light after being converted by quantum dot layer 130a,130b for a more uniform light distribution across the display free of bright and dark spots, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP 2144.04(V)(C)) and rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04(VI)(C)).
Regarding claim 11, Wang discloses a display device comprising a display panel, wherein the display panel comprises a first display panel 120, a quantum dot layer 130, and a second display panel 110, wherein the first display panel and the second display panel are disposed opposite to each other, and the quantum dot layer 130 is disposed on a side of the first display panel facing the second display panel; wherein constituent materials of the quantum dot layer comprise a luminous core and 
Wang generally teaches that the green luminous material 130b can include “nanocrystalline semiconductor materials or quantum dot materials, and materials thereof include, but not limited to, cadmium selenide (CdSe)” (see para [0026]), but does not specifically teach the material 130b include a combination of one or more of ZnCdSe2, InP, and Cd2SSe.  However, green luminous material including a combination of one or more of ZnCdSe2, InP, and Cd2SSe is well-known in the art (Official Notice) and specifically taught in Jang (see Jang, at least paragraph [0124]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the green luminous material 130b in Wang include a combination of one or more of ZnCdSe2, InP, and Cd2SSe as taught by Jang in order provide a “nanocrystalline semiconductor material” as stated in para [0026] that is common and accessible while achieving the desired wavelength color conversion. 
Regarding claim 12, the panel in Wang further comprises a frame adhesive 150a, wherein the frame adhesive is disposed between the quantum dot layer 130 and a non-display region of the second display panel 110, and a gap layer is provided between the 
Regarding claim 13, Wang generally teaches a filler layer, wherein the filler layer is disposed above the quantum dot layer 130 and corresponding to the display region of the second display panel (see at least Figure 1 and para [0030] which teaches that the air gap formed by adhesive frame 150a can be filled with a filler layer), but does not specifically teach that this layer be a water-oxygen isolation layer.  However the use of water-oxygen isolation layers in displays is well-known the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the filler layer be a water-oxygen isolation layer in order to protect the quantum layer from damage and extend the lifetime of the device.
Regarding claim 14, the display panel in Wang can further comprise a refractive layer (see at least para [0030] which teaches air gap formed by adhesive frame 150a can be filled with a filler layer which inherently refracts at least a portion of the light exiting quantum layer 130), wherein the refractive layer is disposed above or below the quantum dot layer (see at least Figure 1 and paragraph [0030]).
Regarding claim 15, the refractive layer in Wang is further disposed on a side of the quantum dot layer (see at least Figure 1 and paragraph [0030]).
Regarding claims 16-17, Wang does not specifically teach that the refractive layer have a refractive index less than the first and second display panels 110,120 in the range of 1.0 and 1.4.  However, layers in the claimed index of refraction range are well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at time the invention was made to specify that the refractive layer be in the 
Regarding claim 18, the quantum dot layer 130 in Wang comprises a resin system formed by mixing red and green quantum dots materials 130a,130b, or a resin system formed by mixing red and green quantum dot materials and light diffusion particles or a patterned film layer of red and green quantum dots (see at least Figure 1 and paragraphs [0025]-[0028]).  
Regarding claim 10, Wang generally discloses a light diffusion particle layer (formed by light diffusion particles 130c integrated with quantum dots, or alternatively light diffusion particles 130c can separated from the quantum dots into their own layer as show in Figure 3 and discussed in paragraph [0036]), but Wang does not specifically teach disposing the light diffusion particle layer above or below the quantum dot layer.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to disposed the light diffusion particle layer 130c above or below the quantum dot layer in order to distinctly diffuse the light prior to being converted by quantum dot layer 130a,130b or alternatively to distinctly diffuse the light after being converted by quantum dot layer 130a,130b for a more uniform light distribution across the display free of bright and dark spots, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP 2144.04(V)(C)) and rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04(VI)(C)).
Response to Arguments
Applicant’s arguments filed September 27, 2021 with respect to the rejections in the previous Office Action have been considered but are moot based on the new grounds of rejection set forth above, said new grounds being necessitated by Applicant’s amendment.  


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875